Citation Nr: 0909692	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-17 479	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 9, 1978, decision of the Board of Veterans' Appeals 
(Board), which denied entitlement to service connection for 
neuropsychiatric and stomach disorders. 


REPRESENTATION

Moving party represented by:  Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The moving party is a Veteran who served on active duty from 
August 1963 to December 1964.

This matter comes before the Board as an original action on 
the motion of the moving party to reverse or revise, on the 
basis of CUE, a Board decision promulgated on November 9, 
1978, in which the Board denied a claim for entitlement to 
service connection for neuropsychiatric and stomach 
disorders.


FINDINGS OF FACT

1.  In November 1978, the Board issued a decision wherein it 
determined that the moving party's problem with anxiety was 
related to a mental deficiency, which was a developmental 
and/or congenital, defect versus being an acquired 
psychiatric disability; and, that his in-service episodes 
gastritis was of an acute and transitory nature and not 
productive of a chronic gastrointestinal disability.  

2.  The Board's decision of November 1978 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  There was no outcome determinative error in the Board's 
November 1978 decision.


CONCLUSION OF LAW

The November 1978 Board decision which denied a claim for 
entitlement to service connection for neuropsychiatric and 
stomach disorders was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of CUE in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Nevertheless, the Board notes that the moving party and his 
accredited representative have been accorded ample 
opportunity to present his contentions, and there is no 
indication that either the moving party or his representative 
has further argument to present.

II.  Analysis

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2008).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2008).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2008).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c) (2008).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2008).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2008).

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the Federal Circuit held that the last sentence of the 
original version of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), was invalid because, in conjunction with CUE 
Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operated to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  This was held by 
the Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) that a CUE claim "shall be decided by the 
Board on the merits."  VA regulations were subsequently 
amended to provide that, when a motion to revise a Board 
decision on the grounds of CUE fails to provide specific 
allegations of error, the Board will dismiss the motion 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).  
In other words, the amended section 20.1404(b) left intact 
the legal standard necessary to plead error, but eliminated 
the more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
"dismissed without prejudice to refilling."  See 66 Fed. 
Reg. 35903 (July 10, 2001).

The Board further notes that, prior to the issuance of the 
current regulations pertaining to motions for revision or 
reversal of prior Board decisions on the grounds of CUE (38 
C.F.R. §§ 20.1400-1411), the definition of CUE was based on 
rulings of the Court.

Congress intended that VA adopt the Court's interpretation of 
the term "CUE," as it had been applied in adjudicating 
claims of CUE in regional office (RO) rating decisions.  As 
was discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of Pub. L. 105-111 
(Nov. 21, 1997), which permitted a claimant to demand review 
by the Board to determine whether there was CUE in a prior 
decision, specifically noted that the bill would "not alter 
the standard for evaluation of claims of CUE."  143 Cong. 
Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. 
Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board may seek further guidance as 
to the subject of CUE by reviewing prior Court decisions.

In such decisions, the Court defined CUE as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).


The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2008).

The record reflects that the moving party's claim for service 
connection for nervousness and a stomach condition was first 
denied in a November 1977 rating decision.  The moving party 
subsequently appealed the denial of this claim.  In November 
1978, the Board denied the claim for service connection for 
neuropsychiatric and stomach disorders.  In rendering this 
decision, the Board considered the moving party's service 
treatment records and a September 1964 letter from the moving 
party's private physician.  

In December 2006, the moving party filed a motion for CUE in 
the November 1978 decision.  In essence, the moving party's 
representative asserts that comments from the 1978 decision 
focus on the reason that the moving party was discharged 
rather than the disabilities he acquired and was treated for 
while on active duty.  See statement from the Kentucky 
Department of Veterans' Affairs, December 2006.  The moving 
party's representative further noted that the induction 
physical examination failed to note any mental or physical 
abnormalities or defects and; therefore, the moving party 
should be presumed to have been in sound condition upon entry 
into service.  As such, the representative asserts that the 
Board failed to properly consider 38 U.S.C.A. § 1111 by not 
placing the appropriate emphasis on the evidence presented by 
the moving party in support of his claim for service 
connection for neuropsychiatric and stomach disorders, and, 
but for this error, service connection would have been 
granted, as these disabilities first manifested in service.

The moving party has not asserted, and there is no 
indication, that the correct facts were not before the Board 
in November 1978; rather, he argues that the appropriate 
regulations were not adequately applied during the 
adjudication of the claim.  

The Board notes that the November 1978 Board decision 
specifically acknowledged that no psychiatric or abdominal 
abnormalities were noted during the moving party's entrance 
examination.  This decision also took into account a 
September 1964 letter from a private physician diagnosing the 
moving party with gastritis with subnormal blood pressure and 
nervousness, and service treatment records documenting 
complaints and treatment for anxiety and a psychophysiologic 
gastrointestinal disorder.  Specifically, the Board noted 
that, when the moving party was psychiatrically evaluated in 
service, his condition was clinically reported to stem from 
mental impairment or, to be more exact, a moderate impairment 
of intelligence.  Mental deficiency was then noted as being 
developmental or constitutional in nature, and not considered 
to be a disease or injury within the meaning of the 
applicable legislation governing entitlement to service 
connection for disability benefits.  The Board noted that, 
although anxiety and nervousness were clinically evaluated in 
1964, it was felt that these were manifestations of the 
moving party's inability, due to his underlying mental 
impairment, to appropriately contend with his service 
situation.  Therefore, the Board concluded that the notation 
of these symptoms did not establish the presence of an 
acquired psychiatric disorder, but rather are manifestations 
of the mental deficiency (moderate impairment of 
intelligence) and; thus, service connection for an acquired 
psychiatric disability was not warranted.  

With regards to the moving party's claim for a stomach 
condition, the Board noted in the November 1978 decision that 
the moving party was treated for gastritis in service.  
However, since no abdominal abnormalities were noted at 
discharge and since clinical evidence indicating continuity 
of symptomatology had not been presented, the Board concluded 
that these episodes of gastritis were acute and transitory 
and not productive of chronic gastrointestinal pathology.  

The Board recognizes the moving party's contention that the 
presumption of soundness was not fully or properly addressed.  
While the November 1978 Board decision did not discuss in 
detail the notion of presumption of soundness, the decision 
specifically acknowledged that no psychiatric or abdominal 
abnormalities were noted during the moving party's entrance 
examination.  In other words, consideration of the 
presumption of soundness was not considered because no 
question was raised as to whether the moving party had an 
acquired psychiatric or gastrointestinal disability that 
preexisted service.  A chronic, acquired psychiatric 
disability was not deemed to have arisen during service.  
Rather, the basis of the Board's denial was that the moving 
party's problem with anxiety was found to be related to his 
mental impairment, which by its very nature was deemed to be 
congenital or development defect and not a condition in which 
the presumption of soundness would attach.  Similarly, the 
moving party's gastric problems in service were found not to 
be chronic.

As mentioned above, to warrant revision of the November 1978 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  There is no indication that such error exists.  
The 1978 Board decision acknowledged the lack of psychiatric 
or abdominal abnormalities on the moving party's entrance 
examination, as well as his in-service complaints of anxiety 
and a psychophysiologic gastrointestinal disorder.  There is 
no indication that the Board failed to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts when rendering this decision.  As previously 
mentioned, simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the November 1978 Board 
decision.  Accordingly, the movant's claim must be denied.  


ORDER

The motion for revision of the November 1978 Board decision 
on the basis of CUE is denied.



                       
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



